Citation Nr: 1309411	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a cyst on the back of the neck.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD, a bilateral eye condition, a stomach condition, a cyst on the neck, and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) with that determination in December 2008, and timely perfected his appeal in February 2010.  

The Veteran was scheduled for a Board hearing in February 2013, however he failed to appear.  If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2012).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with anxiety and had a positive depression screening.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim of service connection for an eye condition.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection.

      A. Acquired Psychiatric Disorder, to include PTSD and Stomach Disorder

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.

The Veteran contends that he has PTSD as the result of in-service stressors, including exposure to mortar fire, small arms fire, and sniper fire.  Service personnel records show that the Veteran served in the Republic of Vietnam from September 1970 to March 1971 while attached to 630th Engineer Company (Light Equipment).  His principle duty of assignment was an engineer equipment mechanic.  He participated in the "11th campaign."  VA treatment records dated in 2008 note an Axis I diagnosis of "Combat PTSD, prolonged."  The October 2012 supplemental statement of the case and the record shows that the RO did not consider the Veteran's claim under the amended regulation.  Given the foregoing, the Board finds that the AMC/RO should consider in the first instance whether the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity and whether the claimed stressors are consistent with the places, types, and circumstances of his service.  Also, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, should confirm whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

In addition, in VA Form 9 dated in February 2010, the Veteran clarified that it is his contention that his "stomach problems occurred after [he] was released from service" and that it was his belief that his "nerves caused the constant stomach disability."  The Board finds that the Veteran should be advised of the criteria necessary to establish service connection on a secondary basis and he should be afforded a VA examination to determine whether any stomach disorder is secondary to a chronic acquired psychiatric disorder.   

      B. Eye Condition 

The Veteran contends that his eye condition developed in-service from exposure to "flashing and getting debris in his eyes" in Vietnam.  The Veteran's Virtual VA claims file contains May and August 2012 VA Eye Consultations.  After examination, the physician diagnosed the Veteran with refractive error, pterygium, and dry eyes.  The Board will afford the Veteran a VA examination to determine whether any currently diagnosed eye disorder is related to the claimed in-service exposure to "flashing" and debris.  

      C. Bilateral Hearing Loss

The Veteran was afforded a VA audiological examination in June 2008.  The Veteran was diagnosed with normal hearing through 3000 Hz in the right ear and 2000 Hz in the left ear, which dropped to profound high frequency hearing loss.  The examiner noted that the separation evaluation only reported a whisper voice test at 15 feet, which was not sensitive to high frequency hearing loss.  The examiner concluded that it was not possible to determine hearing thresholds for the Veteran as he left service with only a whisper test.  The examiner maintained that an opinion regarding the likelihood that the Veteran's hearing loss began in the military could not be made without mere speculation.  
 
The examiner indicated that it was not possible to determine hearing thresholds for the Veteran upon his separation from service.  The Board, however, observes that even if such thresholds were available and normal, the law provides that if a hearing loss disability is not established at separation from service it may still be established later by evidence that shows that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Board is required to consider whether any current hearing loss is otherwise etiologically related to the claimed in-service noise exposure.  For these reasons, the examination report must be returned to the June 2008 VA examiner for an addendum opinion that addresses this medical question.  

      D. All Claims

In a Report of General Information in February 2010, it was noted that the Veteran "advised he was drawing disability and was no longer able to work due to degenerative joint disease."  It is unclear from the statement whether the Veteran is in receipt of benefits from the Social Security Administration (SSA), and if so, whether on account of disability, including any disabilities that the Veteran currently asserts are due to his military service.  The Veteran should be contacted and asked whether he receives Social Security disability benefits for the claimed psychiatric, eye, stomach, cyst, and hearing loss disabilities.  If so, the records pertinent to the Veteran's claim for such benefits and the medical records relied upon concerning that claim should be procured.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

Lastly, a remand is also necessary to obtain outstanding VA treatment records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at the VA through March 2009.  Virtual VA contains VA treatment records consisting of a May 2012 Eye Consultation.  It is unclear to the Board if the Veteran continued seeking treatment for his claimed conditions from March 2009 to May 2012, or after that date.  Because it appears that there may be outstanding current VA medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a VCAA notice letter in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), specifically informing him of the information and evidence required to substantiate a claim of entitlement to service connection for a stomach disorder as secondary to service-connected disability.

2.  Contact the Veteran and ask him whether he receives Social Security disability benefits for the claimed psychiatric, eye, stomach, cyst, and hearing loss disabilities. 

If so, request, directly from the SSA, complete copies of any determination on the claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain any of the Veteran's outstanding VA treatment records from March 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

4.  Thereafter, the RO/AMC should review the Veteran's stressor statements dated in February 2008 and May 2008 in light of the amended PTSD regulation.  The RO/AMC must render a finding as to whether the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity and whether the claimed stressors are consistent with the places, types, and circumstances of his service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).

5.  Schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder including PTSD found present is related to the Veteran's service.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  All indicated testing should be conducted.

The examiner must state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. In this regard, the examiner should indicate whether any of the Veteran's claimed stressors (found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service) are adequate to support a DSM-IV diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

The examiner must also state whether the Veteran meets the diagnostic criteria for any other acquired psychiatric disorder, and, if so, state whether it is at least as likely as not (50 percent probability or greater) that any other acquired psychiatric disorder is etiologically related to the Veteran's military service.  

6.  Schedule the Veteran for an appropriate VA examination in regard to the claimed stomach disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current stomach disorder is (a) caused by or (b) aggravated by an acquired chronic psychiatric disorder.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's stomach disorder found prior to aggravation; and (b) the increased manifestations that are proximately due to an acquired chronic psychiatric disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

7.  Schedule the Veteran for an appropriate VA examination in regard to the claimed bilateral eye disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral eye disorder is related to the Veteran's in-service exposure to "flashing and getting debris in his eyes."  If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

8.  Return the June 2008 VA audiological examination report along with the claims file and a copy of this remand to the examiner (or other suitable examiner if unavailable) for an addendum opinion in regard to the bilateral hearing loss claim.  While the examiner recognized that a whisper voice test was not sensitive to high frequency hearing loss and found that it was not possible to determine hearing thresholds for the Veteran as he left service with only a whisper test, the examiner is asked to provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current bilateral hearing loss is otherwise etiologically related to an incident of the Veteran's military service, including noise exposure.  In this regard, the examiner is asked to clarify whether the presence of audiometric findings at separation are necessary for a determination on whether any current hearing loss is related to in-service exposure.  In other words, the examiner should discuss the nature of exposure to excessive noise and its impact on an individual's hearing -whether it is immediate and permanent and therefore would be shown immediately on audiometric testing or can manifest years later and therefore while not shown at first on audiometric testing it is later shown on subsequent audiometric testing.  

If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

9.  After completing the above action, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative to include the amended PTSD regulations.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


